Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 1 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 2 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 3 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 4 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 5 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 6 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 7 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 8 of 10
Case 17-40992-JMM   Doc 426    Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                              Document     Page 9 of 10
Case 17-40992-JMM   Doc 426 Filed 02/11/19 Entered 02/11/19 16:42:06   Desc Main
                           Document    Page 10 of 10
